Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 3/4/2022 is acknowledged and has been made of the record. The 35 U.S.C. 112 rejections of claims 2-10 and 14-18 have been overcome, and these rejections are withdrawn.
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13:   Yanagida et al (US 2016/0073487) disclose (Fig. 1) an extreme ultraviolet light generation system, comprising: a laser system configured to emit first prepulse laser light, second prepulse laser light, and main pulse laser light in this order; a chamber (12) including at least one window (21) for introducing, into the chamber, the first prepulse laser light, the second prepulse laser light, and the main pulse laser light; a target supply unit (26) configured to supply a target to a predetermined region in the chamber; and a processor (5) configured to control the laser system so as to irradiate the target with the first prepulse laser light, irradiate the target, having been irradiated with the first prepulse laser light, with the second prepulse laser light, and irradiate the target having been irradiated with the second prepulse laser light, with the main pulse laser light temporally separated from the second prepulse laser light (see [0211] and Fig. 8). The prior art does not anticipate or render obvious, alone or in combination, that the second prepulse laser light has a pulse time width longer than a pulse time width of the main pulse laser light, in the combination required by the claims. 
Claims 2-12 and 14-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/10/2022